                                          Case 5:20-cv-08099-VKD Document 10 Filed 01/06/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     KENNETH LENK,                                      Case No. 20-cv-08099-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE PLAINTIFF’S REQUEST
                                                 v.                                         FOR RECONSIDERATION
                                  10

                                  11     SEMICONDUCTOR COMPPONENT                           Re: Dkt. No. 9-3
                                         INDUSTRIES, LLC,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14
                                              On November 16, 2020, pro se plaintiff Kenneth Lenk filed a complaint and application to
                                  15
                                       proceed in forma pauperis (“IFP”). Dkt. Nos. 1, 2. On November 18, 2020, the Court denied Mr.
                                  16
                                       Lenk’s IFP application and ordered him to pay the full filing fee by December 2, 2020. Dkt. No.
                                  17
                                       5. On December 22, 2020, the Clerk of the Court issued a notice of non-payment and extended
                                  18
                                       the deadline to pay the filing fee to January 5, 2021. Dkt. No. 8. Instead of paying of the filing
                                  19
                                       fee, Mr. Lenk moved for reconsideration of the Court’s order denying IFP status on January 4,
                                  20
                                       2021. Dkt. No. 9-3.
                                  21
                                              Under Civil Local Rule 7-9, a party may seek leave to file a motion for reconsideration any
                                  22
                                       time before judgment. Civ. L.R. 7-9(a). “No party may notice a motion for reconsideration
                                  23
                                       without first obtaining leave of Court to file the motion.” Civ. L.R. 7-9(a). Mr. Lenk did not seek
                                  24
                                       leave of the Court to file his motion. Nevertheless, in view of Mr. Lenk’s pro se status, the Court
                                  25
                                       will consider his motion on the merits.
                                  26
                                              “A district court may properly reconsider its decision if it (1) is presented with newly
                                  27
                                       discovered evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3)
                                  28
                                             Case 5:20-cv-08099-VKD Document 10 Filed 01/06/21 Page 2 of 3




                                   1   if there is an intervening change in controlling law. . . . Clear error occurs when the reviewing

                                   2   court on the entire record is left with the definite and firm conviction that a mistake has been

                                   3   committed.” Smith v. Clark Cnty. School Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting School

                                   4   Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); United States v. U.S. Gypsum Co.,

                                   5   333 U.S. 364, 395 (1948)) (internal quotations and citations omitted).

                                   6           Mr. Lenk says that since the Court denied his IFP application, his $100 monthly state

                                   7   unemployment benefits due to COVID-19 have ceased. Dkt. No. 9-3 ¶ 12. He identifies no other

                                   8   changes in the financial circumstances upon which the Court relied in its original decision,

                                   9   including ownership of significant assets. Based on Mr. Lenk’s representation that he no longer

                                  10   receives any income, the Court will only require him to pay $50 instead of the full $402 filing fee.

                                  11           Mr. Lenk also advises the Court that he did not receive timely notice of the Court’s order

                                  12   denying his application or the Clerk’s Notice asking him to file a consent or declination to
Northern District of California
 United States District Court




                                  13   magistrate judge jurisdiction. The Court will extend the deadline for Mr. Lenk to file a consent or

                                  14   declination.

                                  15           Accordingly, the Court orders as follows:

                                  16                  1. Mr. Lenk must pay a one-half filing fee of $50 by February 5, 2021.

                                  17                  2. Mr. Lenk must file a consent or declination to magistrate judge jurisdiction by

                                  18                     February 5, 2021.

                                  19           The Court encourages Mr. Lenk to seek out the assistance of the Federal Pro Se Program,

                                  20   which offers free legal information for pro se litigants. While the Program does not provide legal

                                  21   representation, a licensed attorney may assist Mr. Lenk. The Program’s phone number is (408)

                                  22   297-1480. More information on the Program is available on the Court’s website at

                                  23   https://cand.uscourts.gov/helpcentersj.

                                  24           Mr. Lenk may also wish to consult a manual the Court has adopted to assist pro se litigants

                                  25   in presenting their case. An online version of the manual, as well as other free information for pro

                                  26   se litigants, is available on the Court’s website at https://www.cand.uscourts.gov/pro-se-litigants/.

                                  27   ///

                                  28   ///
                                                                                           2
                                          Case 5:20-cv-08099-VKD Document 10 Filed 01/06/21 Page 3 of 3




                                   1          IT IS SO ORDERED.

                                   2   Dated: January 6, 2021

                                   3

                                   4
                                                                                     VIRGINIA K. DEMARCHI
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             3
